DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on February 26, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglass Kim on February 18, 2022 and Seann Lahey on February 24, 2022.


1. A system for determining a weight of a round bale, the system comprising: 
a sensor carried by a farm implement continuously determining changes in pressure associated with operation of a bale ejection assembly while said bale ejection assembly is in motion throughout a bale ejection cycle and while a round bale is in motion through said bale ejection assembly during a process of ejecting said round bale from the farm implement; 
a processor configured to process data obtained by the sensor and determine the weight of the round bale as it is being ejected from the farm implement, 
wherein the processor is configured to process data obtained by the pressure sensor throuqhout a bale ejection cycle; and, 
wherein the processor is configured to determine the weight of the round bale from a set of peaks in the data.--

10. A method for determining a weight of a round bale, the method comprising: 
ascertaining by use of a sensor continuous changes in pressure associate with operation of a bale ejection assembly while said bale ejection assembly is in motion throughout a bale ejection cycle and while a round bale is in motion through said bale ejection assembly during a process of ejecting said round bale from a farm implement; and, 
a first processing of data from the sensor to determine the weight of the round bale; 
a second processing of the data obtained by the sensor throughout a bale ejection cycle; 
determining the weight of the round bale from a set of peaks in the data.

13. The method of claim 10, wherein the pressure is 

14. The method of claim 13, wherein the pressure is [[a]] hydraulic pressure associated with a bale kicker.

15. The method of claim 10, including ascertaining by use of the sensor a physical parameter associated with an ejection of the round bale during the bale ejection cycle; wherein the physical parameter is a velocity or an acceleration.

18. The method of claim 10, wherein the second processing of the data comprises determining one or more peaks in an output from the sensor.

20. The method of claim 10, further comprising forming a yield map of an area, the area including a location at which the bale ejection cycle is carried out.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-21 is that applicant’s claimed invention includes, in part, wherein the processor is configured to process data obtained by the pressure sensor throuqhout a bale ejection cycle; and, wherein the processor is configured to determine the weight of the round bale from a set of peaks in the data.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Shinners et al. (WO 01/00005) teach a plunger force pulse amplitude in order to calculate a volumetric flow rate of the foraged material in order to monitor yield (see Fig. 16; page 50, paragraphs 2-4).  
Missotten et al. (EP 2 745 675) teach a method for weighing a bale in the baler using load sensors on axles of the baler.
However, the cited art does not teach a system wherein the processor is configured to process data obtained by the pressure sensor throuqhout a bale ejection cycle; and, wherein the processor is configured to determine the weight of the round bale from a set of peaks in the data
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/Examiner, Art Unit 2864 

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864